DETAILED ACTION
	The receipt is acknowledged of applicants amendment after final filed 07/22/2021; and request for RCE filed 08/23/2021.

	After final amendment has been entered.

	Claims 1, 5, 9-23, and 46 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with attorney of record, Cindy Yang, on October 21, 2021.

The application has been amended as follows: 
	Claim 1 has been amended as follows:
	In line 6 of claim 1, the following phrase has been inserted:----is not an inert core and---- between the phrase “wherein the core” and the phrase “comprises a mixture”.

This title of the application has been changed by the examiner to more descriptive title that is indicative of the invention to which the claims are directed. The new title is as follows:
“NOVEL SECNIDAZOLE FORMULATIONS AND USE IN TREATING BACTERIAL VAGINOSIS”.

Reasons for Allowance
Claims 1, 5, 9-23, and 46 are allowed.

The following is an examiner’s statement of reasons for allowance: the present claim 1 is directed to a pharmaceutical composition comprising a plurality of microgranules, wherein the pharmaceutical composition is for oral administration and for max) of about 34.5 ug/ml to about 58.3 ug/ml in the subject, or a time to maximum plasma concentration (Tmax) of about 3.00 hours to about 4.05 hours in the subject, or a time to drug elimination half-life (t1/2) of about 11.3 hours to about 20.4 hours in the subject. The closest prior art “Lelievre” teaches secnidazole microgranules that provide the claimed pharmacokinetics. Lelievre, however, does not teach microgranules comprising a core and a coating as instantly claimed. Leduc teaches microgranules to deliver secnidazole comprising inert core, secnidazole containing layer and a coating. The microgranules of Leduc require an inert core that is excluded by the amended claims, as currently amended by the examiner’s amendment. Leduc further teaches the amount of secnidazole in the layer surrounding the inert core about 48% (examples of the reference). Applicants show by tables 2-5 that the presently claimed microgranules without the inert core have pharmacokinetic profile comparable to the pharmacokinetic profile of microgranules comprising inert core while being much .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./